DETAILED ACTION
The non-final office action is responsive to U.S. Patent Application 17/391,520, last communication received on 08/02/2021. Claims 1-21 are pending; claims 1-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2021 was filed before the mailing date of the non-final office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10230673 B1 (hereinafter P673). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P673
A method for generating contextually relevant messages, the method comprising:
A method for generating contextually relevant messages, the method comprising:
causing, using a hardware processor, a content item to be presented and causing an endorsement indication that includes endorsement information and identity information corresponding to an endorsing user to be concurrently presented with the content item;
requesting, using a hardware processor of a user device, content from a content source, wherein the user device is associated with a user;
receiving, using the hardware processor, a content item that has been endorsed by an endorsing user responsive to the request;
determining, using the hardware processor, that endorsement information and identity information corresponding to the endorsing user is associated with the content item and determining that the user and the endorsing user are social connections;
in response to the determination, causing, using the hardware processor, the received content item to be presented using a display device coupled to the hardware processor and causing an endorsement indication that includes the endorsement information and the identity information corresponding to the endorsing user to be concurrently presented with the content item;
in response to receiving a first user input selecting at least a portion of the endorsement indication, generating, using the hardware processor and without user input, a temporary messaging interface including a temporary message from a user associated with the first user input to the endorsing user, wherein the temporary message includes the content item and the endorsement information; and
receiving, using the hardware processor, a first user input selecting at least a portion of the endorsement indication;
in response to receiving the first user input selecting at least the portion of the endorsement indication, generating, using the hardware processor and without user input, a temporary messaging interface including a temporary message from the user to the endorsing user, wherein the temporary message includes the content item and the endorsement information and wherein the temporary message is positioned at a first position within an existing messaging thread between the user and the endorsing user;
in response to receiving a second user input in connection with the temporary messaging interface, causing, using the hardware processor, presentation of the temporary message to be inhibited.
receiving, using the hardware processor, a second user input in connection with the temporary messaging interface;
in response to receiving the second user input, transitioning, using the hardware processor, the temporary message to a permanent message by adding content to the temporary message that is based on the second user input and modifying a position of the message in the existing messaging thread between the user and endorsing user from the first position to a second position; and
causing, using the hardware processor, the message to be presented to the endorsing user in the existing messaging thread.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-21, claims 1-21 of P673 obviously disclose all limitation in claims 2-21 of the instant application. Accordingly, claims 2-21 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,082,376 B2 (hereinafter P376). Although the claims at issue are not identical, they are not patentably distinct from each other.

Claim 1 of the Instant Application
Claim 1 of P376
A method for generating contextually relevant messages, the method comprising:
A method for generating contextually relevant messages, the method comprising
causing, using a hardware processor, a content item to be presented and causing an endorsement indication that includes endorsement information and identity information corresponding to an endorsing user to be concurrently presented with the content item;
causing, using a hardware processor, a content item to be presented and causing an endorsement indication that includes endorsement information and identity information corresponding to an endorsing user to be concurrently presented with the content item;
in response to receiving a first user input selecting at least a portion of the endorsement indication, generating, using the hardware processor and without user input, a temporary messaging interface including a temporary message from a user associated with the first user input to the endorsing user, wherein the temporary message includes the content item and the endorsement information; and
in response to receiving a first user input selecting at least a portion of the endorsement indication, generating, using the hardware processor and without user input, a temporary messaging interface including a temporary message from a user associated with the first user input to the endorsing user, wherein the temporary message includes the content item and the endorsement information; and
in response to receiving a second user input in connection with the temporary messaging interface, causing, using the hardware processor, presentation of the temporary message to be inhibited.
in response to receiving a second user input in connection with the temporary messaging interface and determining that the second user input received in connection with the temporary messaging interface is not a user input to cause a permanent message to be created, causing, using the hardware processor, presentation of the temporary message to be inhibited.


Claim 1 of the instant application is anticipated by patent claim 1 in that claim 1 of the patent contains all the limitations of claim 1 of the instant application. Claim 1 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting.

As to claims 2-21, claims 1-20 of P376 obviously disclose all limitation in claims 2-21 of the instant application. Accordingly, claims 2-21 of the instant application are not patently distinct from the earlier patent claims and as such are unpatentable for obvious-type double patenting.

Allowable Subject Matter
Claims 1-21 are allowable over prior art.
Note: the rejections on the ground of nonstatutory double patenting need to be overcome in order to allow the case.

The following is a statement of reasons for the indication of allowable subject matter:  the prior art references do not disclose “in response to receiving a first user input selecting at least a portion of the endorsement indication, generating, using the hardware processor and without user input, a temporary messaging interface including a temporary message from a user associated with the first user input to the endorsing user, wherein the temporary message includes the content item and the endorsement information; and in response to receiving a second user input in connection with the temporary messaging interface, causing, using the hardware processor, presentation of the temporary message to be inhibited.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUOLEI ZONG whose telephone number is (571)270-7522. The examiner can normally be reached Monday-Friday 9:00AM-5:30PM IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571)272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUOLEI ZONG/Primary Examiner, Art Unit 2441                                                                                                                                                                                                        4/7/2022